UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2016 LiqTech International, Inc. (Exact name of registrant as specified in charter) Nevada 000-53769 20-1431677 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Industriparken 22C, 2750 Ballerup, Denmark (Address of principal executive offices) (Zip Code) +4544986000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On August 24, 2016, LiqTech International, Inc., a Nevada corporation (the “ Company ”), entered into a binding letter of intent (the “ Letter of Intent ”) with Kailong High Technology Co., Ltd. (“ Kailong ”), pursuant to which the Company and Kailong will form a joint venture entity that will produce diesel particulate filters (“
